Case 2:19-cv-05024-CDJ Document1 Filed 10/25/19 Page 1 of 22

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHELE HENRY, individually and on
behalf of all others similarly situated,
Plaintiffs,

Case No.
v.

HOMESIDE FINANCIAL, LLC, DAN ACTION

SNYDER, BRIAN ZIEMER, and LAUREN
RANDALL

)
)
)
)
) CLASS / COLLECTIVE
)
)
)
Defendants. )

Jury Trial Demanded

COLLECTIVE / CLASS ACTION COMPLAINT
Michele Henry (“Plaintiff’ or “Henry”), individually and on behalf of all others similarly
situated, by and through her undersigned counsel, hereby makes the following allegations against
Homeside Financial, LLC (“Homeside”) Dan Snyder (“Snyder”), Brian Ziemer (“Ziemer”) and
Lauren Randall (“Randall”) (collectively “Defendants”) concerning their acts and status upon
actual knowledge, and concerning all other matters upon information, belief and the investigation

of their counsel:

NATURE OF ACTION
1. Plaintiff contends that Defendants violated the Fair Labor Standards Act of 1938,
29 U.S.C. §§ 201 et seg. (“FLSA”), and the Pennsylvania Minimum Wage Act of 1968, 43 PS.
§§ 333.101, ef seg. “PMWA”), by knowingly misclassifying its inside sales Loan Officers as
exempt employees and failing to pay them required minimum and overtime wages. Plaintiff
seeks to bring her FLSA claims as a multi-state collective action under 29 U.S.C. § 216(b).
Under Fed. R. Civ. P. 23(b)(3), Plaintiff Henry brings claims as a statewide class action under

the PMWA.
Case 2:19-cv-05024-CDJ Document1 Filed 10/25/19 Page 2 of 22

JURISDICTION AND VENUE

2. This Court has jurisdiction over Plaintiff's FLSA claim pursuant to 29 U.S.C.
§216(b), 28 U.S.C. §1331 (federal question jurisdiction) and 28 U.S.C. §1332(a)(1), because the
matter in controversy in this civil action exceeds $75,000.00 exclusive of interest and costs and
because the Parties are residents of different states.

3. This Court has supplemental jurisdiction over the state-law claims pursuant to 28
U.S.C. § 1367 (supplemental jurisdiction), because these claims arise from the same occurrence
or transaction and are so related to Plaintiff's FLSA claim as to form part of the same case or
controversy.

4. Venue is proper in this District pursuant to 28 U.S.C. §1391(b), because
Defendants have significant business contacts within this District and acts and omissions giving
rise to Plaintiff’s claims occurred within this District.

PARTIES

5, Plaintiff Henry is an adult citizen of the Commonwealth of Pennsylvania who
Defendants employed as an inside sales Loan Officer in State College, Pennsylvania during the
relevant period. Throughout this period, Plaintiff Henry’s primary job responsibility was to sell
residential mortgage loans to borrowers from inside Defendants’ offices. To meet Defendants’
productivity requirements, Plaintiff Henry routinely worked more than 40 hours per week.
Defendants classified Plaintiff Henry as non-exempt from federal and state overtime
requirements and paid her on an hourly rate of twelve dollars per hour, plus commissions.
Defendants, however, failed to pay wages for hours worked beyond 40 in a week and also
resulted in payment below minimum wage in certain workweeks. Plaintiff Henry’s consent to

join this litigation is attached as Exhibit A.
Case 2:19-cv-05024-CDJ Document1 Filed 10/25/19 Page 3 of 22

6. Defendant Homeside is a national mortgage bank that provides mortgage banking
services to consumers in Pennsylvania, Maryland, and other states across the country. At all
relevant times, Defendant Homeside has been an “employer” as defined under the FLSA, as well
as the state wage laws of Pennsylvania.

7. At all relevant times, Defendant Dan Snyder was Homeside’s Co-Founder and
Managing Partner in charge of Sales and Human Resources. At all times relevant, Snyder
exercised operational control over Homeside, controlled significant business functions of
Homeside, determined employee salaries, made hiring decisions, and acted on behalf of and in
the interest of Homeside in devising, directing, implementing, and supervising the wage and hour
practices and policies relating to the employees. As such, at all relevant times, Snyder was an
“employer” as defined by the FLSA as well as the state wage laws of Pennsylvania.

8, At all relevant times, Defendant Brian Ziemer was Homeside’s Senior Vice
President of Operations. At all times relevant, Ziemer exercised operational control over
Homeside, controlled significant business functions of Homeside, determined employee salaries,
made hiring decisions, and acted on behalf of and in the interest of Homeside in devising,
directing, implementing, and supervising the wage and hour practices and policies relating to the
employees. As such, at all relevant times, Ziemer was an “employer” as defined by the FLSA as
well as the state wage laws of Pennsylvania.

9. At all relevant times, Defendant Lauren Randall (“Randall”) was Homeside’s
Assistant Vice President of Human Resources. At all times relevant, Randall exercised
operational control over Homeside, controlled significant business functions of Homeside,

determined employee salaries, made hiring decisions, and acted on behalf of and in the interest
Case 2:19-cv-05024-CDJ Document1 Filed 10/25/19 Page 4 of 22

of Homeside in devising, directing, implementing, and supervising the wage and hour practices
and policies relating to the employees. As such, at all relevant times, Randall was an “employer”

as defined by the FLSA as well as the state wage laws of Pennsylvania.

MATERIAL FACTS

10. Pursuant to Defendants’ common company-wide policies and procedures, all
inside sales Loan Officers Defendants employed during the relevant period had the same primary
job duty: to sell residential mortgage loans from inside an office. They were, in essence
mortgage salespeople.

11. Plaintiff and the Collective / Class members were not primarily responsible for
performing work directly related to the management or Defendants’ general business operations,
were not primarily responsible for the exercise of discretion and independent judgment with
respect to matters of significance to Defendants’ business operations and regularly and
customarily performed their primary duty from inside an office.

12. Throughout the relevant period, Defendants unilaterally dictated and controlled
the terms of Plaintiff's and the Collective / Class members’ employment, including the nature of
their work, the wages they received and their classification as employees exempt from federal
and state overtime requirements.

13. Throughout the relevant period, Defendants also unilaterally dictated and
controlled the common policies governing the Plaintiff's and the Collective / Class members’
employment, including their productivity requirements, how their wages were calculated and

how their hours were tracked.
Case 2:19-cv-05024-CDJ Document1 Filed 10/25/19 Page 5 of 22

14. Pursuant to Defendants’ common policies, Defendants knowingly suffered or
permitted Plaintiff and the Collective / Class members to arrive early for work, stay late at work
and perform work-related tasks on weekends. As a result, Plaintiff and the Collective / Class
members worked over 40 hours in given workweeks.

15. Defendants did not make or maintain accurate, contemporaneous records of the
actual time worked by Plaintiff and the Collective / Class members.

16. Pursuant to Defendants’ common policies, Plaintiff and the Collective / Class
members did not receive overtime pay when they worked more than 40 hours in any given
workweek.

17. Under Defendants’ common policies, Plaintiff and the Collective / Class members
also routinely worked hours for which they did not receive the applicable minimum wage.

FLSA COLLECTIVE ACTION ALLEGATIONS

18. Plaintiff brings this collective action for herself and all others similarly situated
pursuant to 29 U.S.C. §216(b) to recover unpaid overtime compensation, minimum wages,
liquidated damages, and other relief related to Defendants’ violation of the FLSA.

19. Plaintiff seeks to maintain this suit as a collective action pursuant to 29 U.S.C
§216(b) on behalf of herself and the following FLSA Collective:

All people who worked as inside sales Loan Officers for
Defendants, their subsidiaries, or affiliated companies at any time
during the maximum limitations period who worked more than 40
hours in any week without receiving all overtime compensation
required by federal law or wages over the required minimum level

for every hour worked.

Plaintiff reserves the right to amend this definition as necessary.
Case 2:19-cv-05024-CDJ Document1 Filed 10/25/19 Page 6 of 22

20. Plaintiff is a member of the FLSA Collective defined above, because they were
employed by Defendants as inside sales Loan Officers during the relevant period and regularly
worked hours for which they were not paid minimum wages and worked more than 40 hours in
given workweeks without receiving any compensation for their overtime hours.

21. Although Plaintiff and the FLSA Collective members may have worked in
different offices, this action may be properly maintained on a collective basis because:

a. Defendants employed all of the FLSA Collective members;

b. All of the FLSA Collective members had the same or similar job duties, including
the same primary job duty;

C. None of the FLSA Collective members were primarily responsible for performing
work directly related to the management or general business operations of Defendants or its
customers;

d. All of the FLSA Collective members performed their mortgage sales duties from
inside an office.

e. None of the FLSA Collective members were primarily responsible for the
exercise of discretion and independent judgment with respect to matters of significance to
Defendants’ business operations;

f. Defendants classified all of the FLSA Collective members as non-exempt from

federal overtime requirements;

g. Plaintiff and the FLSA Collective members worked more than 40 hours in given
workweeks;
h. Defendants did not make or maintain accurate contemporaneous records of the

hours Plaintiff and the FLSA Collective members worked;
Case 2:19-cv-05024-CDJ Document1 Filed 10/25/19 Page 7 of 22

i. Defendants did not pay Plaintiff and the FLSA Collective members any overtime
wages for minimum wages or for the hours they worked beyond 40 in any given workweek;

j- Defendants maintained common timekeeping systems and policies with respect to
Plaintiff and the FLSA Collective members;

k. Defendants maintained common payroll systems and policies with respect to
Plaintiff and the FLSA Collective members; and

lL. Defendants’ labor relations and human resources systems were centrally-
organized and controlled, and shared a common management team that controlled the policies at
issue here.

22. Plaintiff and other members of the FLSA Class are similarly situated because,
inter alia, they all had similar duties, including the same primary duty; performed similar tasks;
been subjected to the same requirements under the FLSA to be paid overtime wages unless
properly exempted thereunder; been subjected to similar pay plans; been required to work and
have worked in excess of forty (40) hours per week; and have not been paid overtime premium
wages for all overtime hours they worked.

23. Defendants encouraged, permitted, and required Plaintiff and other members of
the FLSA Class to work more than 40 hours per week without overtime compensation.

24. Defendants encouraged, permitted, and required Plaintiff and other members of
the FLSA Class to work hours for which they were not paid minimum wages.

25. Defendants knew that Plaintiff and other members of the FLSA Class performed
work that required compensation for minimum wages and/or overtime. Nonetheless, Defendants
operated under a scheme to deprive Plaintiff and other members of the FLSA Class of minimum

wages, overtime, or both by failing to properly compensate them for all time worked.
Case 2:19-cv-05024-CDJ Document1 Filed 10/25/19 Page 8 of 22

26. Defendants’ conduct, as alleged herein, has been willful and has caused
significant damage to Plaintiff and other members of the FLSA Class.

STATE-LAW CLASS ACTION ALLEGATIONS

27. Plaintiff Henry bring this action as a class action, pursuant to Fed. R. Civ. P.
23(b)(3), on behalf of themselves and the following Pennsylvania Sub-Class:

All people who worked as inside sales Loan Officers for
Defendants, its subsidiaries, or affiliated companies in the
Commonwealth of Pennsylvania at any time during the maximum
limitations period who worked more than 40 hours in any week
without receiving all overtime compensation required by federal
law or wages over the required minimum level for every hour
worked.
(hereafter “the Pennsylvania Class”)

28. Plaintiff reserve the right to amend the above Sub-Class definitions as necessary.

29. Plaintiff Henry is a member of the Pennsylvania Class she seeks to represent
because she is a resident of Pennsylvania, worked as Loan Officer for Defendants in
Pennsylvania during the relevant period, regularly worked more than 40 hours in given
workweeks without receiving any overtime compensation and did not receive wages over the
minimum level required by Pennsylvania law for every hour they worked.

30. The members of the Pennsylvania Class are so numerous that their joinder would
be impracticable. Over the relevant period, Defendants employed at least 40 members in the
Pennsylvania Class.

31. There are material questions of law or fact common to the members of the

Pennsylvania Class because, as discussed throughout this filing, Defendants engaged in a

common course of conduct that violated their right to minimum and overtime pay. Any
Case 2:19-cv-05024-CDJ Document1 Filed 10/25/19 Page 9 of 22

individual questions that may arise will be far less central to this litigation than the numerous
common questions of law and fact, including:

a. Whether Defendants maintained a policy of requiring the

Class to work more than 40 hours in given workweeks without

overtime pay;

b. Whether the members of each Class are entitled to receive

overtime premium wages for working more than 40 hours in a

week;

Cc. Whether the members of the Class worked more than 40
hours in given workweeks;

d. Whether Defendants maintained accurate contemporaneous
records of the time worked by the members of the Class;

e. Whether the members of the Class have suffered damages,
and the proper measure of those damages; and

f. Whether Defendants’ failure to pay minimum wages and/or
overtime compensation to the members of the Class was willful.

32. Named Plaintiff’s claims are typical of the claims belonging to the members of
the Pennsylvania class. Named Plaintiff is similarly situated to the members of the Class because
Defendants treated all members as non-exempt from state overtime requirements, subjected them
to similar work and compensation policies, and denied them minimum and overtime premium
wages as required by Pennsylvania state law.

33. Named Plaintiff will fairly and adequately assert and protect the interests of the
absent members of the Pennsylvania Class because: there is no apparent conflict of interest
between the Named Plaintiff and the absent members of the Pennsylvania Class; Counsel for
Named Plaintiff have successfully prosecuted many complex Class actions, including state-law

wage and hour class actions and will adequately prosecute these claims; and Named Plaintiff has
Case 2:19-cv-05024-CDJ Document1 Filed 10/25/19 Page 10 of 22

have adequate financial resources to assure the interests of the Pennsylvania Class members will
not be harmed because her counsel have agreed to advance the costs and expenses of this
litigation contingent upon the outcome of this litigation consistent with the applicable rules of
professional conduct.

34. Allowing the members of the Class as defined above to pursue their claims as
class actions will provide a fair and efficient method for adjudication of the issues presented by
this controversy because issues common to all members of the Pennsylvania Class predominate
over any questions affecting only individual members; no difficulties are likely to be
encountered in the management of this litigation; and the claims addressed in this Complaint are
not too small to justify the expenses of class-wide litigation, nor are they likely to be so
substantial as to require the litigation of individual claims

35. | Given the material similarity of claims belonging to members of the Pennsylvania
Class, even if the members of the Pennsylvania Class could afford to litigate a separate claim,
this Court should not countenance or require the filing of hundreds of identical actions.
Individual litigation of the legal and factual issues raised by Defendants’ conduct would cause
unavoidable delay, a significant duplication of efforts, and an extreme waste of resources.
Alternatively, proceeding by way of a class action will permit the efficient supervision of these
claims, give rise to significant economies of scale for the Court and the Parties and result in a
binding, uniform adjudication on all issues.

36. Allowing the members of the Class as defined above to pursue their claims as
class actions is also appropriate because the state laws at issue expressly permit private civil
lawsuits to recover unpaid overtime wages and other relief.

COUNT I
Violation of the FLSA

10
Case 2:19-cv-05024-CDJ Document1 Filed 10/25/19 Page 11 of 22

Failure to Pay Required Minimum Wages
(All FLSA Collective Action Members Nationwide)

37. Each of the preceding paragraphs is incorporated by reference as though fully set
forth herein.

38. Throughout the relevant period, Plaintiff and the FLSA Collective members were
“engaged in commerce or engaged in the production of goods for commerce, or is employed in
an enterprise engaged in commerce or in the production of goods for commerce” and, so, were
entitled to the to the minimum wage protections of the FLSA. See 29 U.S.C. §§ 202, 206.

39. FLSA Section 206(a)(1)(C) states that an employee must be paid a minimum
wage of at least $7.25 per hour for every hour worked.

40. As alleged herein, Defendants violated this provision of the FLSA through
common, company-wide policies that caused Plaintiff and the FLSA Collective members to be
paid on a commission-only basis.

41. Under these common policies, if Plaintiff and the FLSA Collective members did
not sell a new mortgage in a given period, which happened regularly, Defendants did not pay
them any wages for that period, giving rise to a clear minimum wage violation.

42. Defendants also violated the FLSA by failing to keep accurate contemporaneous
records of all hours Plaintiff and the FLSA Collective members worked.

43. By engaging in the conduct alleged herein, Defendants have acted willfully and/or
with reckless disregard for the FLSA Collective members’ rights under the FLSA.

44. FLSA Section 213, exempts certain categories of employees from the overtime
pay requirements of Section 207(a)(1). None of these exemptions apply to Plaintiff and the

FLSA Collective members because, inter alia, they were not paid a guaranteed salary of at least

11
Case 2:19-cv-05024-CDJ Document1 Filed 10/25/19 Page 12 of 22

$455.00 a week, they were subject to pay deductions that remove these exemptions and do not
otherwise meet the requirements for exempt status.

45. Plaintiff and the FLSA Collective members have been harmed as a direct and
proximate result of Defendants’ unlawful conduct, because they have been deprived of wages
above the required minimum level in certain weeks from which Defendants derived a direct and
substantial benefit.

WHEREFORE, Plaintiff respectfully prays for an Order:

a. Granting conditional certification to Plaintiffs FLSA
minimum wage claim;

b. Appointing Erik Langeland of Erik H. Langeland, P.C.,
James B. Zouras of Stephan Zouras, LLP, and Jon Tostrud of
Tostrud Law Group, P.C. as FLSA Collective Counsel;

C. Requiring Defendants to provide FLSA Collective Counsel
with a list of the names, addresses, phone numbers and e-mail
addresses of all FLSA Collective members;

d. Authorizing FLSA Collective Counsel to issue an approved
form of notice informing the FLSA Collective members of the
nature of the action and their right to join this lawsuit;

e. Finding that Defendants willfully violated the FLSA by
failing to pay required minimum wages to Plaintiff and the FLSA
Collective members;

f. Granting judgment in favor of Plaintiff and the FLSA
Collective members on their FLSA minimum wage claim;

g. Awarding Plaintiff and the FLSA Collective members all
compensatory damages owed under the FLSA;

h. Awarding liquidated damages to Plaintiff and the FLSA
Collective members equal to their compensatory damages;

i. Awarding all costs and a reasonable attorney’s fee for the
work required to prosecute this claim;

12
Case 2:19-cv-05024-CDJ Document1 Filed 10/25/19 Page 13 of 22

j Declaring that Defendants willfully violated the FLSA as
set forth above and granting an injunction prohibiting Defendants
from continuing to violate the FLSA on this basis; and,

k. Awarding any further relief the Court deems just, equitable
and proper.
COUNT I
Violation of the FLSA

Failure to Pay Required Overtime Wages
(All FLSA Collective Action Members)

46. Each of the preceding paragraphs is incorporated by reference as though fully set
forth herein.

47. FLSA Section 207(a)(1) states that an employee must be paid an overtime rate,
equal to at least 1% times the employee’s regular rate of pay, for all hours worked in excess of 40
hours per week.

48. As alleged herein, Defendants violated this provision of the FLSA through
common, company-wide policies that improperly deprived Plaintiff and the FLSA Collective of
earned overtime wages.

49. Under these common policies, although Plaintiff and the FLSA Collective
members regularly worked more than 40 hours per week, Defendants did not pay them any
overtime premium wages for any of their hours beyond 40, giving rise to a clear overtime
violation.

50. Defendants also violated the FLSA by failing to keep accurate contemporaneous
records of all overtime hours Plaintiff and the FLSA Collective members worked.

51. By engaging in the conduct alleged herein, Defendants have acted willfully and/or

with reckless disregard for the FLSA Collective members’ rights under the FLSA.

13
Case 2:19-cv-05024-CDJ Document1 Filed 10/25/19 Page 14 of 22

52. FLSA Section 213, exempts certain categories of employees from the overtime
pay requirements of Section 207(a)(1). None of these exemptions apply to Plaintiff and the
FLSA Collective members as they were classified as non-exempt.

53. Plaintiff and the FLSA Collective members have been harmed as a direct and
proximate result of Defendants’ unlawful conduct, because they have been deprived of overtime
premium wages owed for overtime work they performed from which Defendants derived a direct
and substantial benefit.

WHEREFORE, Plaintiff respectfully prays for an Order:

a. Granting conditional certification to Plaintiff's FLSA
overtime claim;

b. Appointing James B. Zouras and Andrew C. Ficzko of
Stephan Zouras, LLP, Erik Langeland of Erik H. Langeland, P.C.
and Jon Tostrud of Tostrud Law Group, P.C. as FLSA Collective
Counsel;

c. Requiring Defendants to provide FLSA Collective Counsel
with a list of the names, addresses, phone numbers and e-mail
addresses of all FLSA Collective members;

d. Authorizing FLSA Collective Counsel to issue an approved
form of notice informing the FLSA Collective members of the
nature of the action and their right to join this lawsuit;

e. Finding that Defendants willfully violated the FLSA by
failing to pay all required overtime premium wages to Plaintiff and
the FLSA Collective members;

f. Granting judgment in favor of Plaintiff and the FLSA
Collective members on their FLSA overtime claim;

g. Awarding Plaintiff and the FLSA Collective members all
compensatory damages owed under the FLSA;

h. Awarding liquidated damages to Plaintiff and the FLSA
Collective members equal to their compensatory damages;

14
Case 2:19-cv-05024-CDJ Document1 Filed 10/25/19 Page 15 of 22

i. Awarding all costs and a reasonable attorney’s fee for the
work required to prosecute this claim;

j. Declaring that Defendants willfully violated the FLSA as
set forth above and granting an injunction prohibiting Defendants

from continuing to violate the FLSA on this basis; and,

k. Awarding any further relief the Court deems just, equitable
and proper.

COUNT III
Violation of the Pennsylvania Minimum Wage Act
Failure to Pay Minimum Wage
(Pennsylvania Class Members)

54. Each of the preceding paragraphs is incorporated by reference as though fully set
forth herein.

55. The unpaid wages at issue in this litigation are “Wages” as defined by PMWA §
3(d).

56. Defendants is an “employer” as defined in PMWA § 3(g).

57. Plaintiff Michele Henry and the members of the Pennsylvania Class are
“employees” as defined in PMWA § 3(h).

58. Defendants is a covered employer obligated to comply with the PMWA’s
minimum wage and overtime requirements, and the members of the Pennsylvania Class are
covered employees entitled to the PMWA’s protections.

59. At no time did Defendants or the members of the Pennsylvania Class fall under
any exemption contained in PMWA & 5.

60. Under the PMWA, overtime is calculated based on the number of hours worked in
a “workweek”, defined in controlling regulations as “a period of 7 consecutive days.” See 34 Pa.

Code § 231.42.

61. Throughout the relevant period, PMWA § 4(a) required Defendants to pay the

15
Case 2:19-cv-05024-CDJ Document1 Filed 10/25/19 Page 16 of 22

members of the Pennsylvania Class the required minimum wage for all hours worked.

62. Throughout the relevant period, Defendants violated PMWA § 4(a) by, among
other things, willfully and uniformly failing to pay the members of the Pennsylvania Class the
required minimum wage for all hours worked.

63. Throughout the relevant period, PMWA § 4(c) required Defendants to pay the
members of the Pennsylvania Class overtime compensation of “not less than one and one-half
times the employee’s regular rate” for all hours worked over 40 in a given workweek.

64. Throughout the relevant period, Defendants violated PMWA § 4(c) by, among
other things, willfully and uniformly failing to pay the members of the Pennsylvania Class the
required overtime wages for all hours worked over 40 in a given workweek.

65. Throughout the relevant period, PMWA § 8 required Defendants to “keep a true
and accurate record of the hours worked by each employee and the wages paid to each.”

66. Throughout the relevant period, Defendants violated PMWA § 8 by, among other
things, failing to keep a true and accurate record of the hours worked by the members of the
Pennsylvania Class.

67. In violating the PMWA, Defendants acted willfully and with reckless disregard of
clearly-applicable PMWA provisions.

68. The members of the Pennsylvania Class have been harmed as a direct and
proximate result of the unlawful conduct described here, because they have been deprived of
wages owed for work they performed from which Defendants derived a direct and substantial
benefit.

69. Defendants have no good faith justification or defense for the conduct detailed

above, or for failing to pay the members of the Pennsylvania Class all wages mandated by the

16
Case 2:19-cv-05024-CDJ Document1 Filed 10/25/19 Page 17 of 22

PMWA.
70. PMWA § 13 expressly allows private plaintiffs to bring civil actions to enforce an
employers’ failure to comply with the Act’s requirements.
WHEREFORE, Plaintiff Michele Henry respectfully prays for an Order:

a. Granting class certification to Plaintiff Michele Henry’s
claim for violation of the PMWA;

b. Approving Plaintiff Michel Henry as adequate Class
representative;

c. Appointing James B. Zouras and Andrew C. Ficzko of
Stephan Zouras, LLP, Erik Langeland of Erik H. Langeland, P.C.
and Jon Tostrud of Tostrud Law Group, P.C. as Class Counsel;

d. Requiring Defendants to provide Class Counsel with a list
of the names, addresses, phone numbers and e-mail addresses of all
Pennsylvania Class members;

€. Authorizing Class Counsel to issue an approved form of
notice informing the Pennsylvania Class members of the nature of
the action and their right to opt-out of this lawsuit;

f. Finding that Defendants willfully violated the applicable
minimum wage provisions of the PMWA by failing to pay
members of Pennsylvania Class minimum wage for their time
worked;

g. Granting judgment in favor of Plaintiff Michele Henry and
the Pennsylvania Class members on their claim for violation of the
PMWA;

h. Awarding Plaintiff MICHELE HENRY and the
Pennsylvania Class members all compensatory damages owed
under the PMWA;

i. Awarding prejudgment interest to Plaintiff MICHELE
HENRY and the Pennsylvania Class members on all compensatory

damages due;

j. Awarding all costs and a reasonable attorney’s fee for the
work required to prosecute this claim;

17
Case 2:19-cv-05024-CDJ Document1 Filed 10/25/19 Page 18 of 22

k. Declaring that Defendants willfully violated the PMWA as
set forth above and granting an injunction prohibiting Defendants
from continuing to violate the PMWA on this basis; and

l. Awarding any further relief the Court deems just, equitable
and proper.

COUNT VI
Violation of the Pennsylvania Wage Payment and Collection Law
Failure to Pay Overtime
(Pennsylvania Class Members)

71. Each of the preceding paragraphs is incorporated by reference as though fully set
forth herein.

72. The PWPCL gives employees the right to enforce any legal right to wages due,
including wages owed under a written contract.

73. Defendants is an “employer” as defined by PWPCL § 2.1 and is obligated to
comply with the PWPCL’s wage payment requirements.

74, The members of the Pennsylvania Class are employees entitled to the PWPCL’s
protections.

75. Throughout the relevant period, PWPCL § 3(a) required Defendants to pay the
members of the Pennsylvania Class all wages due to their employees on regular paydays
designated in advance.

76. Throughout the relevant period, Defendants violated PWPCL § 3(a) by willfully
and consistently failing to pay members of the Pennsylvania Class all overtime wages due on
regular paydays designated in advance.

77. PWPCL § 7 provides that no provision of the PWPCL can be contravened or set

aside by a private agreement.

18
Case 2:19-cv-05024-CDJ Document1 Filed 10/25/19 Page 19 of 22

78. Defendants have no good faith justification or defense for engaging in the conduct
described above, or for failing to pay the members of the Pennsylvania Class all wages mandated
by the PWPCL.

79. In violating the PWPCL, Defendants acted willfully and with reckless disregard
of clearly-applicable WPCL provisions.

80. |The members of the Pennsylvania Class have been harmed as a direct and
proximate result of Defendants’ unlawful conduct, because they have been deprived of wages
owed for work they performed from which Defendants derived a direct and substantial benefit.

81. PWPCL §§ 9.1 and 10 expressly allow private plaintiff to institute a civil action to
enforce an employers’ failure to comply with the Act’s requirements, and to recover any unpaid
overtime wages, attorneys’ fees and litigation costs, liquidated damages, and prejudgment
interest.

82. PWPCL § 9.1(a) provides that “[a]ny employee or group of employees. .. may
institute actions provided under this act”, and thus permits private plaintiffs to pursue class
action status for their PWPCL claims.

WHEREFORE, Plaintiff Michele Henry respectfully prays for an Order:

a. Granting class certification to Plaintiff's claim for violation
of the PWPCL;

b. Approving Plaintiff Michele Henry as adequate Class
representatives;

c. Appointing Erik Langeland of Erik H. Langeland, P.C,.
James B. Zouras of Stephan Zouras, LLP, and Jon Tostrud of
Tostrud Law Group, P.C. as Class Counsel;

d. Requiring Defendants to provide Class Counsel with a list

of the names, addresses, phone numbers and e-mail addresses of all
Pennsylvania Class members;

19
Case 2:19-cv-05024-CDJ Document1 Filed 10/25/19 Page 20 of 22

e. Authorizing Class Counsel to issue an approved form of
notice informing the Pennsylvania Class members of the nature of
the action and their right to opt-out of this lawsuit;

f. Finding that Defendants willfully violated the applicable
overtime provisions of the PWPCL by failing to pay members of
the Pennsylvania Class at an overtime premium rate for all of their
overtime hours worked;

g. Granting judgment in favor of Plaintiff Michele Henry and
the Pennsylvania Class members on their claim for violation of the
PWPCL;

h. Awarding Plaintiff Michele Henry and the Pennsylvania
Class members all compensatory and liquidated damages owed
under the PWPCL;

1. Awarding prejudgment interest to Plaintiff Michele Henry
and the Pennsylvania Class members on all compensatory damages
due;

j. Awarding all costs and a reasonable attorney’s fee for the
work required to prosecute this claim;

k. Declaring that Defendants willfully violated the PWPCL as
set forth above and granting an injunction prohibiting Defendants

from continuing to violate the PWPCL on this basis; and,

l. Awarding any further relief the Court deems just, equitable
and proper.

20
Case 2:19-cv-05024-CDJ Document1 Filed 10/25/19 Page 21 of 22

JURY TRIAL DEMANDED

Plaintiff hereby demands a trial by jury.

Dated: October 24, 2019 GLANCY PRONGAY. & MURRAY LLP
By: : j \ i HY,

New York, NY 10169
(212) 682-5340
lalbert@glancylaw.com

   

James B. Zouras

Ryan F. Stephan

Andrew C. Ficzko

STEPHAN ZOURAS, LLP

205 N. Michigan Avenue, Suite 2560
Chicago, IL 60601

(312) 233-1550
jzouras@stephanzouras.com

Erik H. Langeland

733 Third Avenue, 15" Floor
New York, N.Y. 10017

(212) 354-6270
elangeland@langelandlaw.com

Jon A. Tostrud

TOSTRUD LAW GROUP, P.C.
1925 Century Park East, Suite 2100
Los Angeles, CA 90067

(310) 278-2600
jtostrud@tostrudlaw.com

COUNSEL FOR PLAINTIFF AND THE
PUTATIVE CLASSES

21
Case 2:19-cv-05024-CDJ Document1 Filed 10/25/19 Page 22 of 22

CONSENT TO JOIN COLLECTIVE ACTION
Homeside Financial, LLC

Complete and Return To:
Erik H. Langeland, P.C.

Attn: Homeside Financial, LLC
733 Thitd Avenue, 15% Floor
New York, NY 10017
(212) 354-6270
(212) 898-9086 (Fax)
elangeland@langelandlaw.com

By signing below, I state that I have been employed by Homeside Financial, LLC or one of its
subsidiaries or affiliates as a loan officer, or other similarly titled position within the past three (3) years and:
A) was not paid minimum wage; and/or, B) worked in excess of forty (40) hours per week in at least one
workweek but was not paid overtime compensation. I hereby consent to join this lawsuit for violations of the
Fair Labor Standards Act, 29 U.S.C. § 201 et seq.

I heteby designate ERIK H. LANGELAND, P.C. (“Plaintiffs’ Counsel”) and other attorneys with
whom he may associate to represent me for all purposes of this action.

I also designate the Class Representative(s) as my agent(s) to make decisions on my behalf concerning
the litigation, the method and manner of conducting this litigation, settlement, the entering of an agreement
with Plaintiffs’ counsel concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.

If this case does not proceed collectively, then I also consent to join any subsequent action to assert

these claims. M hele Hh enty

 

 

 

05/30/2019
Date Signature
Michele R. Henry
Print Name

 

—— . ’
EX h { b f 4 A Doc ID: 1959ff4e8d842b1d01 a1861 7288de90f2ed5f0c3
